348Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 	This action is in response to the papers filed on August 23, 2021. Claims 1-16, 20-27, 29 and 33-56  are currently pending.  Claims 1-4, 14-16, 21, 23, 25-27, 33 have been amended, claims  17-19, 28 and 30-32 have been canceled and claims 34-56 have been newly added by Applicants’ amendment filed on August 23, 2021.   
	Applicants’ election without traverse of Group I, e.g., 2-16, 20-27, 29 and 33, drawn to an isolated engineered immune cell comprising a polynucleotide encoding an Epidermal Growth Factor Receptor Variant III (EGFRvIII) specific chimeric antigen receptor (CAR), in Applicants’ response filed on 4/9/2021, was previously akwnoleged. Claim 1 links inventions of Groups I, II, III and IV.
	Additionally, Applicants’ election of the following species was previously akwnoleged:
1) TCR alpha, as the species of a disruption of one or more endogenous genes recited in claim 24, and  2) Cytotoxic T-lymphocyte, as the species of engineered immune cell recited in claim 27. 
	Claims 17-19, 28, 30-32 (17-19, 28 and 30-32  now canceled) claims were previously withdrawn from examination by the examiner, pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim.

The terminal disclaimer filed on August 23, 2021disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of U.S. Patent No. 10,221,242 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Therefore, claims 1-16, 20-27, 29 and 33-56  are currently under examination to which the following grounds of rejection are applicable.
Applicant’s representative was contacted October 13, 2021 to amend claim  21, 29, 33 and 49 and to cancel claim  44  to set forth the claims filed on 8/23/2021  in condition for allowance.

Examiner’s amendment
Claim 44 has been canceled.

Amend claims 21, 29, 33 and 49 as follows: 

Claim 21. The engineered immune cell of claim 1, further comprising a polynucleotide that encodes a suicide polypeptide.  

Claim 29.  A pharmaceutical composition comprising the engineered immune cell of claim 1, wherein the engineered immune cell expresses at its cell surface membrane the EGFRvIII specific CAR.

Page 9, line 10 of claim 33, the phrase “consisting of SEQ ID NOs: 53-57 and 59-61, without a
signal peptide.”  is replaced by ----- consisting of SEQ ID NOs: 53-57 and 59-61.--- 

Page 11, line 1 of claim 49, the phase “The pharmaceutical composition of claim 29, wherein the EGFRvIII-specific CAR further comprises a suicide polypeptide, and the polynucleotide encodes the suicide polypeptide. “ is replaced by---The pharmaceutical composition of claim 48, wherein the polynucleotide encoding the EGFRvIII-specific CAR comprises  the polynucleotide encoding the suicide polypeptide.----  
Withdrawn rejections
Double Patenting
In view of Applicants’ arguments, Applicant’s approved certificate of correction that states, in part, "Delete Claims 7-10." See US 15/402,760, Certificate of Correction (August 6, 2019) and the Restriction Requirement filed on November 22, 2017, the rejection of claims 1-32 
***
In view of Applicants’ terminal disclaimer over claims 1-25 of U.S Patent 10,221,242, the rejection of claims 1-32 rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-25 of U.S Patent 10,221,242 (reference application) in view of US Pub. 2017/0275366, filing priority Jul. 29, 2014 (SCHIFFER-MANNIOUI) or Sampson et al., (Clin Cancer Res; 20(4) February 15, 2014; of record IDS filed on 3/19/2020), has been withdrawn. 
                                            Claim Rejections - 35 USC § 112(b)
In view of Applicants’ amendment of claims 1-4, 14-16, 21, 23, 25-27, 33 and cancelation of claims 17-19, 28 and 30-32, the rejection of claims 1-16, 20-27, 29 and 33 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn. 
Conclusion
Claims 1-16, 20-27, 29, 33-43 and  45-56  are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085. The examiner can normally be reached 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA G LEAVITT/Primary Examiner, Art Unit 1633